DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 6/14/2021 to claims 1, 2, 5, 7, and 9-12 have been entered. Claims 15-20 have been canceled. Claims 21-26 have been added. Claims 1-14 and 21-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the 35 U.S.C. § 112(a) and 102 rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 11, 12, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US 2012/0094381; provided in the IDS dated 6/04/2019, cite number 23) in view of Hashino et al. (WO 2013/166488; provided in the IDS dated 6/04/2019, cite number 27).
Chambers teaches a method for inducing differentiation of human embryonic stem cells into neural cells (Abstract; ¶0007) comprising a) providing a plurality of the stem cells (stem cells; ¶0013); b) contacting the plurality of cells with an inhibitor of Small Mothers Against Decapentaplegic (SMAD) protein signaling, SB431542, (¶0013); and c) contacting the plurality of cells with a bone morphogenetic protein 
Regarding claim 6, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present In this case, while Chambers is silent regarding the term “pituitary placode”, Chambers as cited above teaches SIX1+ and PAX6+ placode cells and so reads on the claimed SIX1+ and PAX6+ pituitary placode cells absent any showing to the contrary.
Regarding claim 3, Chambers does not teach expression of PAX3. Regarding claim 7, Chambers does not teach contacting the cells with FGF activator. Regarding claim 7, Chambers does not teach expression of PITX1. 
Hashino is directed towards methods of differentiating pluripotent stem cells in placodal cells (Abstract). Hashino teaches contacting pluripotent stem cells (e.g. 
Regarding claim 3, it would have been obvious before the invention was filed to further detect PAX3 expression in Chamber’s differentiated SIX1+ placode cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers and Hashino are both directed towards methods of differentiating pluripotent stem cells into placode cells, and because Chambers and Hashino as a whole teach that placode cells would likely comprises both SIX1+ and PAX3+ expression. The skilled artisan would have been motivated to do so to confirm placode cell lineage in Chamber’s SIX1+ cells. 
Regarding claim 7, it would have been obvious before the invention was filed to further treat Chamber’s cells with FGF2 and detect PITX1 expression in Chamber’s differentiated SIX1+ placode cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers and Hashino are both directed towards methods of differentiating pluripotent stem cells into placode cells, and because Chambers and Hashino as a whole teach that placode cells would likely comprises both SIX1+ and PITX1 expression. The skilled artisan would have been motivated to do so to confirm placode cell lineage in Chamber’s SIX1+ cells. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers and Hashino as applied to claims 1-3, 6, 7, 11, 12, 14, 21, and 22 above, and further in view of Dupin et al (Cytometry Part A (epub. 7/26/2012), v83A, p38-47; provided in the IDS dated 6/04/2019, cite number 68).
The teachings of Chambers and Hashino are relied upon as stated above. Chambers further teaches differentiating human embryonic stem cells into PAX6+ neural stem cells (¶0029), reading in part on claim 4.
Regarding claim 4, Chambers and Hashino do not teach expression of CD57. Regarding claim 5, Chambers and Hashino do not teach isolating any CD57+ cells. 
Dupin teaches that CD57 is a biomarker for neural stem cells, and measured by (Table 3; p44, right column, paragraph starting “To bypass the difficulties…”), reading on claim 4. Dupin teaches enriching for CD57+ human multipotent neural crest cells (hNCCs) by flow cytometry (paragraph starting “To bypass the difficulties…”), reading on claim 5.
Regarding claims 4 and 5, it would have been obvious before the invention was filed to further detect CD57 expression in Chamber’s composition comprising PAX6+ neural stem cells and isolate said cells by flow cytometry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers is directed towards methods of differentiating human embryonic stem cells into embryonic neural stem cells and that PAX6+ is also a marker if neural stem cells. The skilled artisan would have been motivated to do so to confirm neural stem cell lineage in Chamber’s population of cells comprising neural stem cells, and to isolate the CD57+ multipotent cells for downstream differentiation methods. 
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers and Hashino as applied to claims 1-3, 6, 7, 11, 12, 14, 21, and 22 above, and further in view of Yanagisawa et al (ASN Neuro. (2011), 7;3(2), pii: e00054, p69-74; provided in the IDS dated 6/04/2019, cite number 181).
The teachings of Chambers and Hashino are relied upon as stated above. Chambers further teaches differentiating human embryonic stem cells into PAX6+ neural stem cells (¶0029), reading in part on claim 4.
Regarding claim 4, Chambers and Hashino do not teach expression of GD2.
Yanagisawa teaches that GD2 is a biomarker for neural stem cells (Abstract), reading on claim 4. Yanagisawa teaches collecting neural stem cells from culture dishes prior to the immunohistochemistry methods to detect cell markers (p70-71, the 1st two paragraphs of Materials and Methods), reading on claim 5.
Regarding claims 4 and 5, it would have been obvious before the invention was filed to further isolate and detect GD2 expression in Chamber’s composition comprising PAX6+ neural stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers is directed towards methods of differentiating human embryonic stem cells into embryonic neural stem cells and that PAX6+ is also a marker if neural stem cells. The skilled artisan would have been motivated to do so to confirm neural stem cell lineage in Chamber’s population of cells comprising neural stem cells. 
.

Claims 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers and Hashino as applied to claims 1-3, 6, 7, 11, 12, 14, 21, and 22 above, and further in view of Dutta et al. (Development (2005), v132, p1579-1590; provided in the IDS dated 6/04/2019, cite number 69)
The teachings of Chambers and Hashino are relied upon as set forth above.
Regarding claim 8, Chambers and Hashino does not teach PITX3 expression.
Dutta teaches PITX3 is a known biomarkers of lens placode and anterior placode cells (Abstract), reading on claim 6.
Regarding claim 8, it would have been obvious before the invention was filed to further detect PITX3 expression in Chamber’s differentiated SIX1+ placode cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers and Dutta are both directed towards placode cells and their respective biomarkers that establish placode cell lineage, and because Chambers and Dutta as a whole teach that placode cells would likely comprises both SIX1+ and PITX3 expression. The skilled artisan would have been motivated to do so to confirm placode cell lineage in Chamber’s SIX1+ cells. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers and Hashino as applied to claims 1-3, 6, 7, 11, 12, 14, 21, and 22 above, and further in view of Leung et al. (Developmental Biology (epub 4/30/2013), v379, p208-220; provided in the IDS dated 6/04/2019, cite number 111).
The teachings of Chambers and Hashino are relied upon as set forth above.
Regarding claim 13, Chambers and Hashino are silent if the SIX1+ and PAX6+ placode cells express a detectable level of TFAP2A.
Leung teaches that SIX1+ preplacodal endoderm differentiated from human embryonic stem cells coexpress PAX6 (Fig. 5; paragraph starting “Manipulations of BMP…” on p213 and continuing on p215) and TFAP2A (Fig. 3p212, paragraph starting “In vivo studies in animal models…”), reading on claim 13. Leung teaches that TFAP2A is a marker of preplacodal endoderm (Fig. 3p212, paragraph starting “In vivo studies in animal models…”), reading on claim 13.
Regarding claim 13, it would have been obvious before the invention was filed to further detect TFAP2A expression in Chamber’s composition comprising SIX1+ and PAX6+ preplacodal ectoderm cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both Chambers is directed towards methods of differentiating human embryonic stem cells into embryonic neural stem cells and that PAX6+ is also a marker of preplacodal ectoderm cells. The skilled artisan would have been motivated to do so to confirm the preplacodal ectoderm lineage in Chamber’s population of cells comprising human embryonic stem cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 9 and 10 are free of the prior art, as Chambers et al. (US 2012/0094381; provided in the IDS dated 6/04/2019, cite number 23) is considered the closet prior art but does not teach nor suggest adding BRL-5443, parthenolide, phenanthroline, and combinations thereof as claimed.

Response to Arguments


Conclusion
Claims 1-8, 11-14, 21, and 22 are rejected. Claims 10 and 23-26 are allowed. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.